Name: 97/260/EC: Commission Decision of 2 April 1997 on financial assistance for the Community reference laboratory for bivalve mollusc diseases (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  Europe;  health;  cooperation policy;  fisheries;  agricultural activity;  economic policy
 Date Published: 1997-04-22

 Avis juridique important|31997D026097/260/EC: Commission Decision of 2 April 1997 on financial assistance for the Community reference laboratory for bivalve mollusc diseases (Only the French text is authentic) Official Journal L 104 , 22/04/1997 P. 0031 - 0031COMMISSION DECISION of 2 April 1997 on financial assistance for the Community reference laboratory for bivalve mollusc diseases (Only the French text is authentic) (97/260/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28 (2) thereof,Whereas in Annex A to Council Directive 95/70/EC of 22 December 1995 introducing minimum Community measures for control of certain diseases affecting bivalve molluscs (3), Ifremer at La Tremblade in France is designated Community reference laboratory for bivalve mollusc diseases;Whereas its functions and duties are set out in Annex B to Directive 95/70/EC; whereas Community aid must be conditional on accomplishment of these;Whereas financial aid should be given to this Community reference laboratory to assist it in the execution of these functions and duties;Whereas for budget reasons Community financial aid is granted for a period of one year;Whereas for supervisory purposes Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 1287/95 (5), should apply;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Community shall grant financial aid to France for discharge of the functions and duties, as set out in Annex B to Directive 95/70/EC, of the Community reference laboratory for bivalve mollusc diseases.Article 2 The Ifremer laboratory at La Tremblade in France shall discharge the functions and duties referred to in Article 1.Article 3 The aid is set at a maximum of ECU 90 000 for the period 1 January to 31 December 1997.Article 4 The aid shall be paid as follows:- 70 % in advance on request from France,- the balance following presentation of supporting technical (report) and financial documents by France. These documents must be presented before 1 March 1998.Article 5 Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply mutatis mutandis.Article 6 This Decision is addressed to France.Done at Brussels, 2 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 332, 30. 12. 1995, p. 33.(4) OJ No L 94, 28. 4. 1970, p. 13.(5) OJ No L 125, 8. 6. 1995, p. 1.